Citation Nr: 0834321	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neck disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1990.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  

The veteran's appeal was previously before the Board in July 
2005, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran presented testimony at a Board Hearing chaired by 
the undersigned Acting Veterans Law Judge in April 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently demonstrated cervical 
spine disability stems from an in-service injury to his left 
shoulder and neck which he sustained while serving in Vietnam 
in 1969.

Service medical records show that in June 1968, the veteran 
sought outpatient treatment for stiffness in his neck and was 
diagnosed at that time with myositis.  He was given 
medication and told to return as needed.  His spine was 
evaluated as normal at the time of his separation examination 
in August 1970.

The post-service medical evidence shows that a current neck 
disability has been diagnosed.  Spinal examinations conducted 
in September 1973, December 1974, December 1979, October 
1983, July 1987, August 1991 and September 1996 were all 
normal.  However, a private radiological study conducted in 
March 2000 revealed cervical spondylosis, most marked at C3-
4.  A private MRI conducted in June 2001 revealed mild disc 
bulge and right uncinate spurring encroaching on the right 
neural foramen at the C3-4.  At the C4-5 level, there was a 
mild disc bulge and a small left lateral disc herniation 
encroaching on the bilateral neural foramen, left greater 
than right.  At the C5-6 and C6-7 levels, there were mild 
disc bulges.  There was mild to moderate spondylitic changes 
from the C3 through C7 levels.  The veteran was hospitalized 
at a private facility in September 2001 and shortly 
thereafter, underwent complete laminectomies of C3, C4, C5, 
C6, C7 and T1, followed by extensive physical therapy and 
follow-up outpatient treatment for cervical 
stenosis/osteomyelitis.  Furthermore, during an October 2004 
VA examination, a cervical spine X-ray report showed 
significant cervical spondylosis and narrowing of the joint 
space at C4-5, C5-6 an C6-7, and the veteran was diagnosed 
with degenerative disease of the cervical spine.  

The October 2004 VA examiner opined that while the veteran's 
diagnosed neurological deficits are clearly documented, the 
connection with his military service is uncertain and an 
association with any injury during his military service 
appears unlikely.  Rather he noted that in retrospect, the 
veteran probably had a muscle strain in 1968, which was 
labeled as myositis.  His rationale for this opinion is that 
there was no evidence of bony injury at the time of the in-
service injury in 1968 and that the veteran has had several 
normal spinal examinations documented in the years following 
the 1968 injury.  Therefore, according to the VA examiner, an 
association between the documented 1968 injury or the alleged 
1969 injury which the veteran did not seek treatment for and 
the cervical degenerative spine disease that manifested 
itself more than 30 years later appears unlikely.  He also 
opined that it is not likely that the veteran's longstanding 
shoulder problems were the cause of his cervical spine 
disease.

However, in support of his claim, the veteran submitted a 
March 2005 statement from C. Bash, MD in which Dr. Bash 
stated that due to the severity and extent of the veteran's 
cervical spine disease, he should be evaluated for systemic 
spine diseases such as ankylosing spondylitis and that an 
inquiry should be made into whether or not his neck pain in 
service represented the early manifestations of some 
contemporaneous undiagnosed systemic disease.  Dr. Bash went 
on to state that if the veteran is found to have some type of 
chronic multilevel systemic disease then "his case should be 
reevaluated for service connection because these types of 
diseases are slowly progressive over time and would 
predispose him to his current spine disabilities."  Dr. Bash 
also indicated that the veteran's then current neck diagnosis 
was not specific and needed to be "redone."  The veteran 
argues that based on this opinion by Dr. Bash, another VA 
examination and opinion by a qualified medical expert is 
warranted.

In light of the veteran's contentions, the medical evidence 
of record, including the veteran's service medical records, 
and the March 2005 opinion of Dr. C. Bash, the Board has 
determined that he should be afforded a VA examination to 
determine the etiology of any currently present cervical 
spine disability.

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
February 2002 VCAA notice sent to the veteran provided the 
information and evidence necessary for service connection for 
a neck disability on a secondary basis, but did not provide 
adequate description of the information and evidence 
necessary to substantiate his claim for service connection 
for a neck disability on a direct basis.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	Send the veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection for a neck disability on a 
direct basis.  This letter should also 
provide as an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
cervical spine disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all 
currently present cervical spine 
disorders.  For each disorder 
identified, the examiner should proffer 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder originated during the 
veteran's military service or is 
otherwise etiologically related to 
service or service-connected 
disability.

The examiner must provide the 
supporting rationale for each opinion 
expressed.

3.	Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




